 CONSOLIDATED VULTEE AIRCRAFT CORPORATION159at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:The Employer is a New Jersey enterprise comprised of apartnership doing business as Mach Lumber Company, CapitolWholesale Supply Company, a corporation, and Philyet Cor-poration.Capitol is engaged in the purchase and sale of roofingand other materials and is located on the same premises asMach. Most of Capitol's sales are to Mach and all of its businessis transacted within the State. Mach is itself engaged in the saleof lumber and other building materials.Philyet was organizeda number of years ago to construct houses but has transactedno business in the past 3 or 4 years. The employees in issueare on Mach's payroll.The gross annual sales of Mach for theyear endingJuly 31,1953,were approximately$1,127,000.Of this amount,$5,000 represented out-of-State sales, andbetween $5,000 and $10,000 represented sales to a militaryinstallation within the State. The remainder consisted of salesmade locally to farmers,builders,and homeowners.Duringthe same period,Mach made direct out-of-State purchasesvalued at approximately$51,000 and indirect out-of-Statepurchases valued at$500,000.We believe that the Employer's sales to the military installa-tion within the State did not have a sufficient effect upon thenational defense to warrant our asserting jurisdiction for thatreason.2 As the remaining sales and purchases do not satisfyany other of the Board's jurisdictional standards, we find thatitwill not effectuate the policiesof the Actto assert jurisdictionin this case.[The Board dismissed the petition.]Members Murdock and Beeson took no part in the consider-ation of the above Decision and Order.2Alpine Mill& Lumber Co., 107 NLRB 915.CONSOLIDATED VULTEE AIRCRAFT CORPORATION,POMONA DIVISIONandINTERNATIONAL UNION OF OPER-ATING ENGINEERS, LOCAL NO. 501, A.F.L., Petitioner.Case No. 21-RC-3388. April 5, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herbert C.Bumgarner,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.108 NLRB No. 33. 160DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case,the Board finds:1.The Employeris engaged in commerce within the meaningof the Act.2.The labororganizations involved claim to represent cer-tain employeesof the Employer. 13.A questionaffecting commerce exists concerning therepresentation of employeesof the Employer within themeaningof Section 9 (c) (1) and Section2 (6) (7) of the Act.4.The Employerisengaged in the manufacture of aircraftand currentlyrecognizes the Intervenor as the bargainingrepresentative of all production and maintenance employeesin its Pomona Division plant.The Petitioner seeks to sever fromthis broadunit a unit of high pressureA and low pressure Astationary engineers.These employees are engaged in operatinghigh and lowpressure boilers and compressors.The highpressureboilers supplysteam for use in certain productionprocesses,such as aircraft plating,operations.The highpressure York compressors supply coolants for cooling theplant,whileother high pressure compressors are used, forexample, with testing equipment in the production of missilesor airframes.This highpressure equipment is operated bythe high pressureA stationaryengineers,with the lowpressureengineers acting as part-time helpers,or by low pressureengineers,if chosen for upgrading to the highpressure classi-fication.The high pressure engineers operate both boilers andcompressors in the course of their employment.The lowpressure boilers are used for heatingthe plant,while the lowpressure compressors supply compressed air formachinerysuch as rivet guns and punching presses. This low pressureequipment is operatedby the lowpressure engineers,thoughon occasion the high pressure engineersmay perform suchwork.Both the Employerand the Intervenor contendthat severancehere should be denied for a number of reasons:a.It is argued that severance is not appropriate in view of thehighly integratednature ofthe plantoperations and in viewof the industrial pattern of bargaining prevailing not only inthe Employer's plant but in the whole aircraftindustry of whichitisa part.However, the Board hasrecently held that suchreasons will not preclude severance of a group otherwiseentitled to separate representation.2b. It is furthercontendedby the Employerand Intervenorthat the unitisnot appropriatein that itdoes not include allemployees doing the same or substantially'the same kind ofwork.There is however,no showing--and, in fact,it is noteven alleged--that the requested unit does not include allemployeeswho operate high and low pressure boilers and com-pressors.In fact, therecord affirmatively shows that onlythose employees inthe requested classifications regularly oper-iThe International Association of Machinists,Lodge No. 1254,intervened at the hearing.2American Potash & Chemical Corporation,107 NLRB 1418,at page 5. CONSOLIDATED VULTEE AIRCRAFT CORPORATION161ate such equipment. Accordingly, we find no merit in thiscontention of the Employer and Intervenor.c.Finally the Employer and Intervenor contend that sever-ance should be denied as, under Board rulings, the high pressureA stationaryengineersare not craftsmen constituting a craftnucleus warranting severance of the requested unit. However,the alleged lack of craft status is not determinative of thisissue.Theseengineerswork for the most part in buildings whichhouse the boilers and compressors and which are separate fromother working areas. No other employees regularly work inthese buildings. There is no interchange between the engineersand employees in other classifications. hi view of the typeof work performed by these engineers, and in view of the factthat they constitute a functionally distinct and separate grouping,we find that they constitute an appropriate powerhouse unit,such as the Board has found to be entitled to separate repre-sentation.' As the union requesting the stationary engineershas historically and traditionally represented such engineers inpowerhouse units, we find that the high pressure A and the lowpressure A stationary engineers may constitute a separateappropriate unit if they so desire. 4Accordingly, we shall direct an election in the following votinggroup: All high pressure A stationaryengineersand all lowpressure A stationaryengineersat,the Employer's Pomona,California, plant, excluding all other employees and supervisorsas defined in the Act.However, we shall make no final unit determination at thistime, but shall first ascertainthe desires of these employees asexpressed in the election hereinafter directed. If a majorityvote for the Petitioner, they will be taken to have indicatedthat they desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed hereinis instructed to issue a certification of representatives to thePetitioner for the unit described above, which the Board,under such circumstances, finds to be appropriate for purposesof collective bargaining. In the event that a majority vote for theIntervenor, they may continue to be represented as a part ofthe existing production and maintenance unit and the RegionalDirector will issue a certification of results of election to sucheffect. 5[Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.iSeeAmerican Potash & Chemical Corporation, supra at page 11, and cases cited atfootnote 9.4American Potash & Chemical Corporation,supra,at page 11; Chrysler Corporation,98 NLRB 1105, at 1108-1109.5 In view of our disposition of this case, the Intervenor's motion to dismiss the petitionis hereby dented.339676 0 - 55 - 12